DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to Request for Continued Examination filed on April 25, 2022.

Drawings
3.	The drawings were received on August 24, 2020.  These drawings are accepted.

Allowable Subject Matter
4.	Claims 1-20 are allowed.

5.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1, and similarly with respect to claims 9 and 18, McCloy-Stevens et al (US 2011/0018507) discloses a converter (i.e. circuit of Figure 2) operable to convert an input voltage (Fig. 2, voltage on high-side supply rail 214) at an input node (Fig. 2, node on high-side supply rail 214) to an output voltage (Fig. 2, voltage on output node 203) at an output node (Fig. 2, output node 203) by switching on and off a transistor (Fig. 2, any of transistors within output stage 202) at a switching frequency, the converter (i.e. circuit of Figure 2) comprising: 
 	an error amplifier circuit (Fig. 2, voltage error amplifier block 205) having a first input (Fig. 2, input coupled to circuit outputting signal Vref) coupled to a reference voltage (Fig. 2, signal Vref), a second input (Fig. 2, input coupled to signal Vout_LS) coupled to the output node (i.e. circuit of Figure 2) through a resistive divider (Fig. 2, level shifter 204). 

 	However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination of an obvious manner discloses an error amplifier circuit having a first output operable to output a control current and a second output operable to output a current equivalent to the control current; a peak current comparator circuit having a first input coupled to the second output of the error amplifier circuit, a second input and an output, the second input is coupled to the input node through an inductor; an off-time timer circuit having an input coupled to the first output of the error amplifier circuit and an output, the off-time timer circuit operable to set the switching frequency based on the control current; and a control circuit having a first input coupled to the output of the peak current comparator circuit, a second input coupled to the output of the off-time timer circuit and an output coupled to a control terminal of the transistor.
. 
 	Therefore, regarding claims 1-8, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A converter operable to convert an input voltage at an input node to an output voltage at an output node by switching on and off a transistor at a switching frequency, the converter comprising: 
 	an error amplifier circuit having a first input coupled to a reference voltage, a second input coupled to the output node through a resistive divider, a first output operable to output a control current and a second output operable to output a current equivalent to the control current; 
 	a peak current comparator circuit having a first input coupled to the second output of the error amplifier circuit, a second input and an output, the second input of the peak current comparator is adapted to be coupled to the input node through an inductor;  
an off-time timer circuit having an input coupled to the first output of the error amplifier circuit and having an output, the off-time timer circuit operable to set the switching frequency based on the control current; and 
 	a control circuit having a first input coupled to the output of the peak current comparator circuit, a second input coupled to the output of the off-time timer circuit and an output coupled to a control terminal of the transistor.

Regarding claims 9-17, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A control circuit operable to switch a transistor on and off at a switching frequency to convert an input voltage at an input node to an output voltage at an output node, the control circuit comprising: 
 	an error amplifier circuit operable to generate a control current and having a first output operable to output a first output current and having a second output operable to output a second output current, the first output current and the second output current are equivalent to the control current; 
 	a peak current comparator circuit having a first input coupled to the second output of the error amplifier circuit, a second input and an output, the second input is adapted to be coupled to the input node through an inductor; 
 	an off-time timer circuit having an input coupled to the first output of the error amplifier circuit and an output, the off-time timer circuit operable to set the switching frequency based on the control current; and 
 	a control circuit having a first input coupled to the output of the peak current comparator circuit, a second input coupled to the output of the off-time timer circuit and an output coupled to a control terminal of the transistor.  

Regarding claims 18-20, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method of operating a converter operable to convert an input voltage at an input node to an output voltage at an output node, the method comprising the steps of: 
 	switching a transistor on and off during a heavy load period at a fixed switching frequency to provide pulses of current to the load and varying a maximum current per pulse of current; 
 	switching the transistor on and off during a light load period at a fixed maximum current per pulse of current and varying the switching frequency; and
 	switching the transistor on and off during a period between the heavy load period and the light load period by varying the switching frequency and the maximum current per pulse of current.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McCloy-Stevens et al (US 2011/0018507) deals with a switched power regulator, Lin et al (US 9,991,775) deals with a constant on-time converter having fast transient response, Manohar et al (US 2015/0340952) deals with circuits and methods to linearize conversion gain in a DC-DC converter, Thiele et al (US 2015/0123638) deals with a startup clamp circuit for non-complimentary differential pair in a DC-DC converter system, and Drinovsky (US 2013/0154595) deals with a voltage-to-current sensing circuit and related DC-DC converter.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838